Name: Council Regulation (EEC) No 1924/83 of 11 July 1983 amending Regulations (EEC) No 3498/82 and (EEC) No 806/83 opening, allocating and providing for the administration of Community tariff quotas for sweet peppers and fresh table grapes, falling within subheadings 07.01 S and ex 08.04 A I of the Common Customs Tariff and originating in Cyprus (1983)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 191 /6 Official Journal of the European Communities 15. 7 . 83 COUNCIL REGULATION (EEC) No 1924/83 of 11 July 1983 amending Regulations (EEC) No 3498/82 and (EEC) No 806/83 opening, alloca ­ ting and providing for the administration of Community tariff quotas for sweet peppers and fresh table grapes , falling within subheadings 07.01 S and ex 08.04 A I of the Common Customs Tariff and originating in Cyprus ( 1983) 1 . In Article 1 ( 1 ), the volume is increased from 250 to 300 tonnes . 2. In Article 2 (3), the volume is increased from 65 to 115 tonnes . Article 2 Regulation (EEC) No 806/83 is hereby amended as follows : 1 . In Article 1 ( 1 ), the volume is increased from 7 000 to 7 500 tonnes. 2 . In Article 2 (3), the volume is increased from 494 to 994 tonnes . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas, by Regulations (EEC) No 3498/82 (') and (EEC) No 806/83 (2), the Community opened Commu ­ nity tariff quotas at reduced duty rates for 250 tonnes of sweet peppers and 7 000 tonnes of fresh table grapes, falling within subheadings 07.01 S and ex 08.04 A I of the Common Customs Tariff and origina ­ ting in Cyprus ; whereas Council Regulation (EEC) No 1922/83 of 11 July 1983 laying down the arrange ­ ments applicable to trade with Cyprus (3) provides for an increase of the said quota volumes ; whereas Regu ­ lations (EEC) No 3498/82 and (EEC) No 806/83 must therefore be amended accordingly, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3498/82 is hereby amended as follows : Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . ' Done at Brussels, 11 July 1983 . For the Council The President C. SIMITIS ( ¢) OJ No L 372, 30 . 12 . 1982, p. 45 . (2) OJ No L 90, 8 . 4 . 1983, p. 1 . (3) See page 1 of this Official Journal .